— Appeal by the defendant, as limited by his motion, from a sentence of the *634County Court, Dutchess County (Greller, J.), imposed April 1, 2011, upon his plea of guilty, on the ground that the sentence was excessive.
Ordered that the sentence is affirmed.
The defendant failed to establish extraordinary circumstances that would warrant disturbing the sentence imposed (see People v Pedraza, 66 NY2d 626 [1985]; People v Farrar, 52 NY2d 302, 305-306 [1981]; People v Bussey, 67 AD3d 819 [2009]). Moreover, the sentence imposed was not excessive (see People v Suitte, 90 AD2d 80 [1982]). Mastro, A.P.J., Rivera, Belen, Roman and Sgroi, JJ., concur.